                                           Case 3:18-cv-05604-JCS Document 53 Filed 04/17/20 Page 1 of 27




                                   1

                                   2
                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                   7       MICHAEL GAMMAGE,                                 Case No. 18-cv-05604-JCS
                                                        Plaintiff,
                                   8
                                                                                            ORDER RE: DEFENDANTS’ MOTION
                                                 v.                                         FOR SUMMARY JUDGMENT AND
                                   9
                                                                                            MOTION TO SEAL
                                  10       CITY OF SAN FRANCISCO, et al.,
                                                                                            Re: ECF Nos. 25 & 27
                                                        Defendants.
                                  11
                                  12
Northern District of California
 United States District Court




                                  13           Plaintiff Michael Gammage brings this civil rights action under 42 U.S.C. § 1983 and state

                                  14   law claiming that he suffered constitutional violations committed by the City and County of San

                                  15   Francisco (“CCSF”) and San Francisco Police Department (“SFPD”) Officers Matthew Mroz and

                                  16   Daniel Espinoza (collectively, “Defendants”) in connection with his traffic stop and arrest on

                                  17   October 1, 2017. Defendants now move for summary judgment. ECF No. 25. Defendants also

                                  18   seek an order sealing videos of the traffic stop and arrest submitted in support of their motion for

                                  19   summary judgement. ECF No. 27. A hearing was scheduled for March 20, 2020 but was vacated

                                  20   in light of the COVID–19 emergency and General Order 72, see ECF No. 52. The matter was

                                  21   taken under submission on the papers pursuant to Civil Local Rule 7–1(b). For the reasons

                                  22   discussed below, the Court GRANTS Defendants’ motion for summary judgment on Gammage’s

                                  23   § 1983 claim and DISMISSES the remaining state claims without prejudice to refiling in state

                                  24   court.1 The Court DENIES Defendants’ motion to seal.

                                  25
                                  26
                                  27
                                       1
                                        The parties have consented to the jurisdiction of the undersigned magistrate judge for all
                                  28   purposes pursuant to 28 U.S.C. § 636(c).
                                            Case 3:18-cv-05604-JCS Document 53 Filed 04/17/20 Page 2 of 27




                                  1                                              BACKGROUND

                                  2    I.      Factual Background

                                  3            The claims in this case arise from an incident on October 1, 2017, during which SFPD

                                  4    officers physically removed Plaintiff Michael Gammage from his vehicle and arrested him during

                                  5    a routine traffic stop. Body cameras worn by four SFPD officers captured audio and video of the

                                  6    traffic stop and arrest, and neither side disputes the accuracy or authenticity of these videos.2

                                  7    Consequently, the Court recounts the facts “in the light depicted by the videotape.” Scott v.

                                  8    Harris, 550 U.S. 372, 381 (2007). The events immediately preceding the traffic stop were not

                                  9    captured on video.

                                  10           A.     Events Leading Up to the Traffic Stop

                                  11           Just after midnight on the morning of Sunday, October 1, 2017, Gammage, an African

                                  12   American in his early thirties, was driving in the Mission District of San Francisco while working
Northern District of California
 United States District Court




                                  13   for Uber. ECF No. 37 at 7.3 Gammage had just dropped off an Uber passenger and was waiting

                                  14   for his next ride request as he drove his orange SUV northbound on Mission Street towards

                                  15   Onondaga Avenue. ECF No. 26–3 (Gammage Depo.) at 87:5–22, 89:8–21. That section of

                                  16   Mission Street runs north–south with two lanes of travel in each direction separated by a double

                                  17   yellow line. See id. at 96:9–13; ECF No. 26–4 (Anton–Buzzard Depo.) at 28:6–18.

                                  18           Meanwhile, SFPD Officers Matthew Mroz, Daniel Espinoza, and Alexander Anton–

                                  19   Buzzard were on duty in a marked patrol car on Mission Street. ECF No. 26–1 (Mroz Depo.) at

                                  20   56:25–57:9, 70:10–14; ECF No. 26–2 (Espinoza Depo.) at 22:3–6; ECF No. 26–4 (Anton–

                                  21   Buzzard Depo.) at 32:21–33:5. Gammage spotted the SFPD patrol car as he approached a stop

                                  22   sign intersection on Mission near Italy Avenue, approximately two blocks from Onondaga. ECF

                                  23
                                       2
                                  24     Both parties submitted video footage from the officers’ body worn cameras (“BWC”) in support
                                       of their respective summary judgment briefing. Defendants filed Exhibits E, F, G, and H to the
                                  25   Declaration of Sheila S. Johnson (ECF No. 26) under seal via CD at ECF No. 28, and Gammage
                                       filed Exhibit D to the Declaration of Bradley D. Fell (ECF No. 36) via CD at ECF No. 38.
                                  26   Gammage’s Exhibit D is a duplicate of Defendants’ Exhibit E. The Court cites to the video from
                                       each BWC as “[Officer’s Last Name] BWC [Timestamp from Video in Coordinated Universal
                                  27   Time].”
                                       3
                                         Record citations are to material in the Electronic Case File (“ECF”); pinpoint citations are to the
                                  28   ECF–generated page numbers at the top of the documents.
                                                                                          2
                                           Case 3:18-cv-05604-JCS Document 53 Filed 04/17/20 Page 3 of 27




                                  1    No. 26–3 (Gammage Depo.) at 91:5–12, 111:20–25. Gammage claims that he observed three

                                  2    white male officers sitting in the patrol car parked next to the curb on the opposite side of Mission

                                  3    Street, facing south. ECF No. 36 (Ex. A, Gammage Depo.) at 91:5–22, 102:11–17. It was a “dark

                                  4    area” and Gammage saw the officers before they saw him. Id. at 100:18–19, 102:9–12. Gammage

                                  5    testified that as he drove by the patrol car, the officers made a U–turn through the lined median to

                                  6    follow him northbound on Mission. ECF No. 26–3 (Gammage Depo.) at 91:13–22. Gammage

                                  7    described the interaction as follows:

                                  8           I was driving, looking for people. I pull up to a stop sign, I look around, and I see a
                                              cop car, and I see three officers sitting in one cop car, which I’ve never seen in my
                                  9           life, but sitting in one cop car. And right there at that moment, that’s when I felt,
                                              ‘Oh, man.’ I just—I felt like, ‘Oh, man, they’re about to mess with me.’ Just off—
                                  10          it’s late, it’s dark, and my skin color. That’s it. Sure enough, I go past the officers.
                                              The only thing that’s separating us is the median in the middle of the street. I go past
                                  11          them. As soon as I go past them, I’m looking in my rearview mirror, I could see
                                              them starting their car up. I could see them hitting a U–turn. So now I’m watching
                                  12          them in my passenger seat, but—I mean, in my rearview mirror. And now I’m,
Northern District of California




                                              like—I’m looking, and I’m, like—they’re going, like, really fast.
 United States District Court




                                  13
                                  14   Id. at 91:5–21.4

                                  15          Mroz, who was driving the patrol car, denies making a U–turn and claims he was traveling

                                  16   northbound on Mission near Italy when he first noticed Gammage’s SUV traveling in the same

                                  17   direction ahead of the patrol car. ECF No. 26–1 (Mroz Depo.) at 70:10–14, 73:12–74:5; ECF No.

                                  18   36 (Ex. B, Mroz Depo.) at 90:3–8. Mroz began following the SUV from roughly 40–feet back and

                                  19   within the course of the next block, Mroz, Espinoza (passenger seat), and Anton–Buzzard (back

                                  20   seat) observed the SUV make two “abrupt” lane changes and then pull over and stop at the

                                  21   Onondaga intersection. ECF No. 26–1 (Mroz Depo.) at 80:3–4, 109:24–110:5; ECF No. 36 (Ex.

                                  22
                                  23
                                       4
                                         Gammage also testified that he made eye contact with “the first officer”—presumably Mroz—a
                                  24   “couple of minutes” before the traffic stop. ECF No. 26–3 (Gammage Depo.) at 111:15–19. It is
                                       unclear from the deposition excerpts in the record who “the first officer” is (or where the alleged
                                  25   eye contact occurred) but Gammage asserts in his opposition brief that when he “passed the patrol
                                       car, the officer on the driver’s side of the vehicle made eye contact with him and then made and
                                  26   abrupt U–turn and pulled in behind him.” ECF No. 37 at 7. Defendants’ briefing does not address
                                       whether Mroz made eye contact with Gammage or could otherwise discern his race prior to the
                                  27   traffic stop. Both Anton–Buzzard and Espinoza testified that they could not see Gammage until
                                       they approached his car during the traffic stop. See ECF No. 36 (Ex. C, Espinoza Depo.) at
                                  28   32:19–21; ECF No. 26–4 (Anton–Buzzard Depo.) at 53:6–25.
                                                                                         3
                                          Case 3:18-cv-05604-JCS Document 53 Filed 04/17/20 Page 4 of 27




                                  1    B, Mroz Depo.) at 90:6–8; ECF No. 26–2 (Espinoza Depo.) at 43:3; ECF No. 26–4 (Anton–

                                  2    Buzzard Depo.) at 48:8–23; ECF No. 36 (Ex. G, Anton–Buzzard Depo.) at 60:8–11. Mroz

                                  3    testified that Gammage “abruptly swerved to the number one lane and then back into the number

                                  4    two lane” without using his turn signal and “within a very short period of time.” ECF No. 26–1

                                  5    (Mroz Depo.) at 76:2, 109:13–15. Espinoza and Anton–Buzzard testified that Gammage’s lane

                                  6    changes were “very abrupt” and “erratic” but neither officer could remember at their deposition

                                  7    whether Gammage used his turn signal. See ECF No. 36 (Ex. C, Espinoza Depo.) at 30:17–18,

                                  8    42:22–24; ECF No. 26–4 (Anton–Buzzard Depo.) at 48:14–16; ECF No. 36 (Ex. G, Anton–

                                  9    Buzzard Depo.) at 60:8–11.

                                  10          Gammage testified that he saw the patrol car “pulling up super fast” behind him and

                                  11   thought the officers “were going for somebody else” so he activated his turn signal, checked over

                                  12   his shoulder, and quickly moved from the inner–left lane to the outer–right lane to “get out the
Northern District of California
 United States District Court




                                  13   way.” ECF No. 36 (Ex. A, Gammage Depo.) at 108:2–110:8. Gammage claims that “it was only

                                  14   [him and the officers] on the road” at that time. Id. at 108:16. When Gammage saw the patrol car

                                  15   immediately follow him into the right lane, he again activated his turn signal, checked over his

                                  16   shoulder, and made a second “quick” lane change, back into the inner–left lane. Id. at 109:11–

                                  17   110:8. The patrol car followed again. Id. at 110:16–20. At this point, suspecting that the officers

                                  18   were following him but not knowing why, Gammage decided to pull over on his “own initiative”

                                  19   to “find out what’s going on.” ECF No. 26–3 (Gammage Depo.) at 112:23–113:7; ECF No. 36

                                  20   (Ex. A, Gammage Depo.) at 111:4–10. Gammage maneuvered to the far side of the outer–right

                                  21   lane and pulled over and stopped at the Onondaga intersection, “a little over a block” from where

                                  22   he first spotted the officers. ECF No. 36 (Ex. A, Gammage Depo.) at 111:7–23. The officers

                                  23   pulled up behind Gammage’s SUV and activated their emergency lights to initiate a traffic stop for

                                  24   unsafe lane changes and failure to use a blinker in violation of the California Vehicle Code. ECF

                                  25   No. 26–1 (Mroz Depo.) at 80:4–7, 109:16–19; ECF No. 26–2 (Espinoza Depo.) at 37:4–14. Mroz

                                  26   also suspected that Gammage was driving under the influence of alcohol based on his abrupt

                                  27
                                  28
                                                                                        4
                                           Case 3:18-cv-05604-JCS Document 53 Filed 04/17/20 Page 5 of 27




                                  1    back–to–back lane changes. ECF No. 26–1 (Mroz Depo.) at 83:12–19.5

                                  2           B.      The Traffic Stop

                                  3           Once stopped, Mroz got out of the patrol car and walked to the driver’s side of Gammage’s

                                  4    SUV while Espinoza and Anton–Buzzard went to the passenger side. Id. at 114:7–12; ECF No.

                                  5    26–2 (Espinoza Depo.) at 40:20–23; ECF No. 36 (Ex. G, Anton–Buzzard Depo.) at 60:12–18.

                                  6    Gammage rolled down his window and Mroz asked for his license and registration. ECF No. 26–

                                  7    3 (Gammage Depo.) at 92:17–21. Gammage responded by asking why the officers were

                                  8    following him and Mroz again requested his license and registration. Id. at 92:20–22. Gammage

                                  9    ignored Mroz’s requests and continued to ask why he was being followed. Id. at 92:20–25.

                                  10   Around this time, the officers activated their body cameras, which captured audio and video of the

                                  11   remainder of the incident. See ECF No. 26–5 (Ex. E, Mroz BWC video); ECF No. 26–6 (Ex. F,

                                  12   Espinoza BWC video); ECF No. 26–7 (Ex. G, Anton–Buzzard BWC video); and ECF No. 26–8
Northern District of California
 United States District Court




                                  13   (Ex. H, Marshall BWC video6).7 Gammage began raising his voice and arguing with the officers

                                  14
                                  15
                                       5
                                         The officers did not conduct a field sobriety test or breath test and Gammage was not cited for
                                  16   driving under the influence.
                                       6
                                  17     SFPD Officer Bary Marshall, one of the first backup officers to arrive on scene, activated his
                                       BWC approximately forty seconds after Mroz and recorded the incident from his vantage point
                                  18   behind Mroz, on the driver’s side of the SUV.
                                       7
                                         Defendants request leave to file the BWC videos under seal in their entirety. ECF No. 27. To
                                  19   overcome the “strong presumption of [public] access” to judicial records relating to a dispositive
                                       motion, Defendants must “articulate compelling reasons supported by specific factual findings”
                                  20   for why these materials should be sealed. Kamakana v. City & Cty. of Honolulu, 447 F.3d 1172,
                                       1179 (9th Cir. 2006). Defendants contend that the BWC videos—which are narrated in detail
                                  21   throughout Defendants’ briefing—should be sealed because (1) they contain “sensitive” footage
                                       that may be used for improper purposes, (2) they depict police tactics and disclosure could
                                  22   compromise officer safety, (3) the public has “no genuine interest” in the videos, and (4) Mroz,
                                       Espinoza, and Gammage have “a compelling reason” to maintain confidentiality of the footage.
                                  23   ECF No. 27 at 2–3. These cursory justifications are unsupported by the facts. Defendants do not
                                       identify how videos of an arrest made on a public street might be improperly used or offer any
                                  24   authority that supports sealing material merely because its contents are “sensitive” and particularly
                                       where, as here, the footage contains evidence that is highly probative to the case. Moreover, these
                                  25   videos are of significance to the public, who has an interest in transparency of law enforcement
                                       activity and its use of force. Finally, Gammage filed Mroz’s BWC video on the public docket (see
                                  26   ECF No. 38) and he has not requested sealing of the other BWC videos to preserve his privacy.
                                       Nor do Defendants raise privacy concerns regarding Mroz, Espinoza, or any other SFPD officer
                                  27   depicted in the BWC videos. In sum, Defendants have failed to demonstrate a compelling reason
                                       for sealing that extends beyond “hypothesis or conjecture.” Kamakana, 447 F.3d at 1179.
                                  28   Accordingly, Defendants’ motion to seal is DENIED.
                                                                                        5
                                          Case 3:18-cv-05604-JCS Document 53 Filed 04/17/20 Page 6 of 27




                                  1    about why he was pulled over. Espinoza BWC 7:13:36–7:14:05; Mroz BWC 7:13:44–7:14:05.

                                  2    Espinoza, who was standing in front of Anton–Buzzard at the front passenger window, asked

                                  3    Gammage to turn off the car and Gammage responded, “why am I shutting it off, why—what am I

                                  4    getting pulled over for?” Espinoza BWC 7:13:42–7:13:48; Mroz BWC 7:13:45–7:13:48.

                                  5    Espinoza told Gammage he was pulled over for changing lanes multiple times without signaling

                                  6    and Gammage began arguing with him, saying “no, no, it wasn’t that, naw, naw, naw.” Espinoza

                                  7    BWC 7:13:47–7:14:05. Mroz again ordered Gammage to turn off the car and Gammage refused

                                  8    again, saying “I’m trying to figure out why y’all are bothering me.” Mroz BWC 7:14:06–7:14:08.

                                  9    Mroz repeated his instruction, “turn off the car,” four more times over the next ten seconds. Id. at

                                  10   7:14:08–7:14:17. Gammage ignored Mroz’s commands and began calling his girlfriend, Brianna

                                  11   Craven, on FaceTime using the iPhone mounted on his dashboard. Id. at 7:14:10–7:14:15; ECF

                                  12   No. 36 (Ex. A, Gammage Depo.) at 121:1–4. Espinoza then ordered Gammage with a raised voice
Northern District of California
 United States District Court




                                  13   to “shut the vehicle off, now,” which led to the following exchange:

                                  14          Gammage: What am I shutting it off for?
                                  15          Espinoza: Because I’m telling you to shut if off for our safety.
                                  16          Gammage: [raising his voice] No but why? Why?
                                  17          Espinoza: For our safety. Shut the vehicle off.
                                  18          Gammage: [now yelling]—this ain’t—this ain’t no safety, period—
                                  19          Mroz: Yes it is safety!
                                  20          Gammage: No it ain’t no safety—
                                  21          Mroz: —yes it is.
                                  22          Gammage: [yelling louder] Look where I’m at … why are y’all bothering me?
                                  23          Mroz: Because, I told you, the reason I pulled you over was for your unsafe lane
                                              changes.
                                  24
                                  25   Espinoza BWC 7:14:17–7:14:33; Mroz BWC 7:14:16–7:14:33. Gammage then redirected his

                                  26   attention to the FaceTime call, telling Craven “I need you to record everything that’s going on . . .

                                  27   I’m being detained for no reason … they’re pulling me over for no reason.” Mroz BWC 7:14:34–

                                  28   7:14:41. Mroz informed Gammage that “everything is being recorded right now” and then asked
                                                                                         6
                                          Case 3:18-cv-05604-JCS Document 53 Filed 04/17/20 Page 7 of 27




                                  1    him again for his license. Id. at 7:14:36–7:14:38, 7:14:50–7:14:51. The following exchange took

                                  2    place next:

                                  3           Gammage: Dawg—dawg, what—why are you pulling me over? We’re in the
                                              middle—
                                  4
                                              Mroz: I told you why I’m pulling you over, already—
                                  5
                                              Gammage: —in the middle of a fucking intersection—
                                  6
                                              Mroz: —I’ve explained to you why I’m pulling you over—
                                  7
                                              Gammage: [yelling to Craven on FaceTime] I saw that they were going to pull me
                                  8           over … before they even pulled me over.
                                  9           Espinoza: Hey (inaudible) this is going too far, alright? Just simply—turn the car
                                              off …
                                  10
                                  11   Id. at 7:14:51–7:15:03; Espinoza BWC 7:14:51–7:15:03. As Espinoza was ordering

                                  12   Gammage to turn off the car, Gammage locked the doors and started rolling up the front
Northern District of California
 United States District Court




                                  13   windows. Mroz BWC 7:15:03–7:15:07; Espinoza BWC 7:15:03–7:15:07. Mroz used his

                                  14   hand to hold the driver’s window half–open and continued to order Gammage to shut off

                                  15   the car. Mroz BWC 7:15:04–7:15:23. The situation intensified when Espinoza exclaimed,

                                  16   “hey he’s putting the car in drive!” Espinoza BWC 7:15:19–7:15:20. Anton–Buzzard, still

                                  17   standing behind Espinoza with his flashlight aimed inside Gammage’s vehicle,

                                  18   immediately alerted Mroz that “the car’s in drive.” Anton–Buzzard BWC 7:15:21–

                                  19   7:15:23. At this point, Gammage was gesturing erratically towards Mroz and yelling, “I’m

                                  20   not feeling you on my window, I’m not feeling none of that cause (inaudible) about to

                                  21   break my shit … I’m not feeling none of that.” Mroz BWC 7:15:22–7:15:26. Mroz

                                  22   responded, “all I’m asking you to do is shut off the car,” and Gammage, who was

                                  23   becoming increasingly pugnacious and upset, began shouting, “Why? Why? I’m not

                                  24   doing none of that shit, dawg—I’m doing none of that—I’m not—I’m not.” Id. at

                                  25   7:15:33–7:15:41.

                                  26          C.     Gammage’s Arrest

                                  27          At this point, Mroz, who was still holding Gammage’s window ajar with his hand,

                                  28   instructed Gammage to get out of the car. Id. at 7:15:43–7:15:44. Gammage refused and began
                                                                                       7
                                           Case 3:18-cv-05604-JCS Document 53 Filed 04/17/20 Page 8 of 27




                                  1    rolling up his window on Mroz’s hand. Id. at 7:15:44–7:15:46. Mroz tried to reach his left arm

                                  2    inside the window to unlock the door but Gammage swatted him away. Id. at 7:15:45–7:15:48.

                                  3    Then, Gammage briefly—for about four seconds—leaned forward, appearing to reach for

                                  4    something near his feet, as Espinoza remarked “what’s he reaching for?” Espinoza BWC

                                  5    7:15:50–54.8

                                  6           Mroz warned Gammage, “listen man, I’m going to pull you out of the car … I’m going to

                                  7    pull you out of the car if you don’t shut the car off.” Mroz BWC 7:15:50–7:15:55. Gammage

                                  8    refused, saying “can you get off my shit dawg.” Id. at 7:15:56–7:15:57. Roughly five seconds

                                  9    after his last warning, Mroz reached through the partially–open driver’s window, unlocked

                                  10   Gammage’s door, and attempted to pull it open. Id. at 7:16:00–7:16:06. Meanwhile, Espinoza

                                  11   circled behind the SUV, yelling “the car’s in drive, the car’s in drive” as he rounded the driver’s

                                  12   side to assist Mroz. Espinoza BWC 7:16:06–7:16:12. Driver’s door now open, Mroz told
Northern District of California
 United States District Court




                                  13   Gammage “get out of the car man,” and Gammage refused, saying “uh uh.” Mroz BWC 7:16:07–

                                  14   7:16:08. Mroz then reached into the SUV, shouting “get out of the car” and “put it in park” as he

                                  15   attempted to pry Gammage out. Id. at 7:16:08–7:16:12. Now joined by Espinoza, Mroz grabbed

                                  16   Gammage’s lower leg and together the two officers pulled Gammage out of the car and onto the

                                  17   ground. Mroz BWC 7:16:10–7:16:16; Espinoza BWC 7:16:10–7:16:16; Anton–Buzzard BWC

                                  18   7:16:10–7:16:16; Marshall BWC 7:16:10–7:16:16. At some point while this this was happening,

                                  19   Gammage’s SUV—still in drive—rolled forward, moving approximately one to two feet before it

                                  20   stopped. ECF No. 26–1 (Mroz Depo.) at 124:8–19; see ECF No. 26–9 (still images from the

                                  21   Marshall BWC video).

                                  22          Once on the pavement, a brief scuffle ensued as Mroz, Espinoza, and now Anton–Buzzard

                                  23   and a fourth officer, attempted to restrain Gammage and place him in a prone position to apply his

                                  24   handcuffs. Mroz BWC 7:16:14–7:16:21; Espinoza BWC 7:16:14–7:16:21; Anton–Buzzard

                                  25   7:16:14–7:16:21; Marshall BWC 7:16:14–7:16:21. Over the next several seconds the officers

                                  26
                                       8
                                  27     As Gammage returned upright in his seat, he briefly appears to be holding a thin white
                                       rectangular object in his right hand. Espinoza BWC 7:15:54. Gammage testified that he was
                                  28   reaching for his second cell phone, which had fallen off his lap onto the floor of his car. ECF No.
                                       26–3 (Gammage Depo.) at 88:12–22.
                                                                                        8
                                           Case 3:18-cv-05604-JCS Document 53 Filed 04/17/20 Page 9 of 27




                                  1    continued to yell “stop resisting,” “put your arms behind your back” and “you’re under arrest,” as

                                  2    they attempted to grab Gammage’s arms and pull them behind his back. Mroz BWC 7:16:16–

                                  3    7:16:30; Espinoza BWC 7:16:16–7:16:30; Marshall BWC 7:16:16–7:16:30. After multiple

                                  4    commands to “stop resisting,” Gammage responded “I ain’t resisting,” and roughly fifteen seconds

                                  5    later an officer confirmed, “cuffs are on.” Mroz BWC 7:16:30–7:16:48. Just as officers were

                                  6    securing his handcuffs, Gammage said “dawg, you’re hurting my face, dawg … dawg, you’re

                                  7    hurting my face.” Id. at 7:16:47–17:16:53. According to Gammage, one of the officers held his

                                  8    knee on the back of Gammage’s neck, causing his face to be pressed against the pavement while

                                  9    he was being handcuffed. ECF No. 26–3 (Gammage Depo.) at 134:14–24.9 Within the next

                                  10   several seconds, the officers got off Gammage and then lifted him to his feet. Mroz BWC

                                  11   7:16:53–7:17:08. In total, about fifty–five seconds elapsed between the time officers pulled

                                  12   Gammage from his car onto the ground to when they secured his handcuffed and helped him to his
Northern District of California
 United States District Court




                                  13   feet. Id. at 7:16:10–17:05. As the officers escorted Gammage to the back of the patrol car, he said

                                  14   something inaudible and “all you motherfuckers” and “do what you’re gonna do … I don’t give a

                                  15   fuck.” Mroz BWC 7:17:08–7:17:14; Marshall BWC 7:17:08–7:17:10. The officers then patted

                                  16   Gammage down and secured him in the backseat of the patrol car. Mroz BWC 7:17:14–7:19:05.

                                  17   Gammage did not request or seek medical treatment at the scene or after the incident, see ECF No.

                                  18   26–3 (Gammage Depo.) at 149:1–3, 163:8–10, and the BWC videos show no visible signs that he

                                  19   suffered any significant injury during his arrest.

                                  20          Gammage was transported to a county jail where he was booked and charged with

                                  21   violating California Vehicle Code sections 21658(a) (unsafe lane change/failure to drive within a

                                  22   lane) and 2800.1(a) (evading an officer in a vehicle) and Penal Code sections 148(a)(1) (resisting,

                                  23   obstructing, or delaying of a peace officer), 243(b) (battery upon an officer), and 245(a)(4) (assault

                                  24   with force likely to commit great bodily injury). ECF No. 36 (Ex. F, Booking Card) at 46–48. All

                                  25   charges against Gammage were ultimately dismissed. See ECF No. 26–12 (Government Claim

                                  26
                                  27
                                       9
                                        Gammage does not identify which officer placed his knee on Gammage’s neck and it is not
                                  28   immediately clear from the BWC videos based on the angles of the cameras.
                                                                                            9
                                            Case 3:18-cv-05604-JCS Document 53 Filed 04/17/20 Page 10 of 27




                                  1    Form) at 2.

                                  2    II.     Procedural Background

                                  3            Gammage filed this action in September 2018, approximately one year after the incident,

                                  4    against CCSF and SFPD Officers Matthey Mroz, Daniel Espinoza, and Bary Marshall. ECF No.

                                  5    1.10 He alleges seven claims for relief: (1) excessive force under 42 U.S.C. § 1983;11 (2) violation

                                  6    of California Civil Code section 52.1 (the Bane Act); (3) assault and battery; (4) negligence; (5)

                                  7    false imprisonment; (6) intentional infliction of emotional distress; and (7) violation of California

                                  8    Penal Code section 13519.4 for racial profiling. Id.

                                  9            Defendants filed the underlying motion for summary judgment on December 17, 2019.

                                  10   ECF No. 25.

                                  11   III.    The Parties’ Summary Judgment Arguments

                                  12           A.     Defendants’ Motion
Northern District of California
 United States District Court




                                  13           Defendants seek summary judgment on all of Gammage’s claims, making the following

                                  14   specific arguments.

                                  15           Section 1983 Excessive Force Claim (Mroz and Espinoza). Defendants contend that Mroz

                                  16   and Espinoza are entitled to summary judgment on Gammage’s § 1983 excessive force claim

                                  17   because there is no genuine issue of fact as to whether their use of force to arrest Gammage was

                                  18   reasonable and appropriate. Defendants assert that Gammage was agitated and erratic during the

                                  19   traffic stop and he refused to cooperate with routine commands despite multiple verbal requests

                                  20   and it was only after Gammage locked the doors and rolled up his window on Mroz’s arm while

                                  21   his car was in “drive” that the officers resorted to using minimum force to remove him from his

                                  22
                                       10
                                  23      The parties stipulated to dismiss all claims against Officer Marshall with prejudice on August
                                       19, 2019. See ECF No. 22.
                                  24   11
                                          Gammage’s § 1983 claim, captioned “unconstitutional excessive force pursuant to 42 U.S.C.
                                       § 1983 by Michael Gammage against all Defendants,” appears to be premised on two distinct
                                  25   theories of liability: personal officer liability for Mroz’s and Espinoza’s alleged use of excessive
                                       force and municipal liability for CCSF’s alleged unconstitutional practices and customs. See ECF
                                  26   No. 1, ¶¶ 14–21. Gammage brings his § 1983 municipal liability claim pursuant to Monell v.
                                       Department of Social Services of the City of New York, 436 U.S. 658, 690 (1978)—which is the
                                  27   only way that CCSF could be liable under § 1983 for a civil rights violation as a direct defendant.
                                       Although Gammage’s complaint alleges the § 1983 excessive force claim and Monell claim in a
                                  28   single count, the parties analyzed these claims separately. So does the Court.
                                                                                        10
                                         Case 3:18-cv-05604-JCS Document 53 Filed 04/17/20 Page 11 of 27




                                  1    car to arrest him. ECF No. 25 at 20. Defendants also assert that Barry Brodd, Gammage’s expert

                                  2    on police practices and the use of force, reviewed the BWC videos of the incident and conceded at

                                  3    his deposition that the officers’ use of force was reasonable:

                                  4            Q. Got it. So is it your opinion that if these officers had observed a traffic
                                               violation and that they had a reasonable suspicion to believe that a traffic violation
                                  5            had been committed, was the detention, arrest, and use of force, depicted in the
                                               [BWC] video footage you saw, reasonable?
                                  6
                                               A. Yes.
                                  7
                                  8    Id. at 19 (citing ECF No. 26–10 (Brodd Depo.) at 30:18–24). Defendants note that the legal

                                  9    justification for Gammage’s traffic stop does not come into play in the Fourth Amendment’s

                                  10   excessive force analysis, which must be conducted separately from other alleged constitutional

                                  11   violations. Id. (citing Cty. of Los Angeles, Calif. v. Mendez, 137 S. Ct. 1539, 1547 (2017)).

                                  12   Finally, Defendants argue that even if Mroz and Espinoza are not entitled to summary judgment
Northern District of California
 United States District Court




                                  13   on the excessive force claim, they are nevertheless entitled to qualified immunity because their

                                  14   conduct did not violate a clearly established constitutional right. Id. at 22–23.

                                  15           Section 1983 Monell Claim (CCSF). Defendants contend that CCSF is entitled to

                                  16   summary judgment on Gammage’s Monell claim because he cannot establish the requisite

                                  17   underlying constitutional violation (i.e., excessive force) and, even if he could, he has otherwise

                                  18   failed to provide evidence showing (1) that CCSF endorsed an unconstitutional policy or custom,

                                  19   failed to discipline its police officers, or ratified its officers’ conduct and (2) that any such policy,

                                  20   failure to discipline, or act of ratification was causally connected to his alleged constitutional

                                  21   injury. Id. at 23–26.

                                  22           Bane Act (California Civil Code section 52.1). Defendants argue that Gammage’s Bane

                                  23   Act claim fails because Mroz and Espinoza did not violate his constitutional right to be free from

                                  24   excessive force and Gammage has not pointed to any evidence that either officer acted with a

                                  25   specific intent to violate his constitutional rights. Id. at 26–27. With respect to Gammage’s

                                  26   allegation that he was denied his constitutional right to receive medical care while in police

                                  27   custody (see ECF No. 1, ¶ 24), Defendants assert that it is undisputed that Gammage did not

                                  28   request an ambulance following his arrest and argue that there is no evidence that he suffered
                                                                                          11
                                            Case 3:18-cv-05604-JCS Document 53 Filed 04/17/20 Page 12 of 27




                                  1    anything other than superficial scrapes as a result of the incident. Id.

                                  2              Assault and Battery. Defendants argue that Gammage’s assault and battery claim fails as a

                                  3    matter of law because he cannot show that the officers’ use of force was “unreasonable” as

                                  4    required under California law. Id. at 28.

                                  5              Negligence. Defendants argue that they are entitled to summary judgment on Gammage’s

                                  6    negligence claim for the same reasons they are entitled to judgment on his excessive force claim—

                                  7    namely, because the officers’ use of force was objectively reasonable. Id. Defendants further

                                  8    assert that Mroz and Espinoza are protected from liability under California Penal Code section

                                  9    835(a) (statutory privilege permitting officers who to use reasonable force to effectuate an arrest,

                                  10   prevent escape, or overcome resistance) and section 847(b) (immunizing officers from false–

                                  11   imprisonment liability if the officer had reasonable cause to believe the arrest was lawful). Id. at

                                  12   28, 34.
Northern District of California
 United States District Court




                                  13             False Imprisonment. Defendants contend that Gammage’s false imprisonment claim fails

                                  14   as a matter of law because there was a lawful basis for both the traffic stop and arrest. Id. at 28–

                                  15   34. Defendants assert that the traffic stop was legal because (1) the officers had probable cause to

                                  16   believe that Gammage had violated California Vehicle Code section 21658(a) (unsafe lane

                                  17   change) based on his two abrupt lane changes within a one–block stretch12 and (2) Mroz had

                                  18   reasonable suspicion that Gammage was driving under the influence based on his abrupt lane

                                  19   changes and manner of driving. Id. at 29–32. Regarding the legality of Gammage’s arrest,

                                  20   Defendants argue that after he was lawfully pulled over, the officers developed probable cause to

                                  21   arrest him for violating section 2800.1 of the Vehicle Code (evading a peace officer) and multiple

                                  22   sections of the Penal Code, including section 148(a)(1) (resisting, delaying, or obstructing a peace

                                  23   officer scope of their duties) and sections 243(b), 243(c)(2), and 245(a)(4) (assault, battery, and

                                  24   battery on a police officer). Id. at 32–34. Finally, Defendants argue that Mroz and Espinoza are

                                  25   entitled to false–imprisonment immunity under Penal Code section 847(b) because a reasonable

                                  26
                                  27   12
                                         Defendants further argue that any dispute as to whether Gammage used his blinker is
                                  28   independent from the officers’ probable cause to believe that Gammage’s lane changes were
                                       “unsafe” in violation of section 21658(a). ECF No. 25 at 31.
                                                                                       12
                                         Case 3:18-cv-05604-JCS Document 53 Filed 04/17/20 Page 13 of 27




                                  1    officer in their position would have believed Gammage’s arrest was lawful. Id. at 34.

                                  2           Intentional Infliction of Emotional Distress. Defendants argue that Gammage cannot

                                  3    prevail on a claim for intentional infliction of emotional distress because their conduct was not

                                  4    “extreme and outrageous” as required for such a claim under California law. Id. at 35–36.

                                  5           Racial Profiling (California Penal Code section 13519.4). Defendants seek summary

                                  6    judgment on Gammage’s seventh claim on the basis that Penal Code section 13519.4 does not

                                  7    authorize a private cause action. Id. Defendants also argue that this claim should be dismissed

                                  8    because Gammage did not include allegations of racial profiling in his Government Claim Form.

                                  9    Id. at 36–37.

                                  10          B.       Gammage’s Opposition

                                  11          Gammage asserts that “this entire case rests with one ultimate factual question, did the

                                  12   [police] officers have the legal authority to conduct a traffic stop.” ECF No. 37 at 12. According
Northern District of California
 United States District Court




                                  13   to Gammage, if the officers lacked legal authority (i.e., reasonable suspicion or probable cause) to

                                  14   initiate the traffic stop, then all subsequent conduct relating to his detention and arrest, including

                                  15   any use of force, “is fruit of the poisonous tree and must be viewed as illegal.” Id. at 12, 16.

                                  16   Gammage contends that certain facts surrounding the basis for his traffic stop—namely, whether

                                  17   the officers made a U–turn to follow him and whether he used his blinker to change lanes—“are

                                  18   clearly material facts in dispute” and cannot be decided on summary judgment because these

                                  19   questions turn on the veracity and credibility of the witnesses. Id. at 5, 7, 12–13. Defendants’

                                  20   entire motion must be denied, argues Gammage, because it “rests on the assumption the police

                                  21   officers [sic] description of the events is true and therefore the subsequent detention and arrest

                                  22   were legal and reasonable.” Id. at 7.

                                  23          While the majority of Gammage’s opposition arguments are tethered to his “fruit of the

                                  24   poisonous tree” theory, he also makes the following claim–specific arguments for why summary

                                  25   judgment should be denied.

                                  26          First, as to his Monell claim, Gammage asserts that CCSF has an unconstitutional practice

                                  27   and custom of racially profiling African American drivers who, according to Gammage’s expert,

                                  28   are three time more likely than Caucasian drivers to be pulled over by SFPD officers. Id. at 17–18
                                                                                          13
                                         Case 3:18-cv-05604-JCS Document 53 Filed 04/17/20 Page 14 of 27




                                  1    (citing ECF No. 39 (Brodd Decl.) at ¶¶ 8–10). Gammage and his expert rely on “The Stanford

                                  2    Open Policing Project,” which purportedly “compiled information from over 200 million traffic

                                  3    stops across the country, including data provided by [the SFPD].” Id. Gammage asserts that this

                                  4    information shows “the systematic and pervasive racial bias against African–American drivers in

                                  5    San Francisco” and argues that CCSF “has either encouraged this racist behavior or purposely

                                  6    turned a blinds [sic] eye to its officers racially profiling drivers in San Francisco.” Id. at 18.

                                  7           Next, Gammage asserts that his claims for false imprisonment and intentional infliction of

                                  8    emotional distress should survive summary judgment because “[i]f the jury determines the traffic

                                  9    stop was based on race and not on an actual traffic violation, then illegally arresting and jailing

                                  10   [Gammage] for nearly a week would clearly be an extreme and outrageous act supporting a claim

                                  11   for false imprisonment and intentional infliction of emotional distress.” Id. at 20.

                                  12          Finally, Gammage rejects Defendants’ assertion that summary judgement should be
Northern District of California
 United States District Court




                                  13   granted on his seventh cause of action for racial profiling, and argues that his government claim

                                  14   form includes sufficient information to put CCSF on notice of his racial profiling claim. Id. at 21.

                                  15          C.      Defendants’ Reply

                                  16          Defendants reiterate in their reply that there is no dispute of material fact precluding a

                                  17   finding that Mroz and Espinoza used objectively reasonable force to arrest Gammage. ECF No.

                                  18   41 at 9. Defendants argue that Gammage’s “fruit of the poisonous tree” argument (i.e., if the

                                  19   traffic stop was unlawful, then any subsequent use of force was ipso facto unlawful) is contrary to

                                  20   the Supreme Court’s mandate that the Fourth Amendment’s objective reasonableness analysis

                                  21   must be conducted separately for each search or seizure that is alleged to be unconstitutional. Id.

                                  22   (citing Mendez, 137 S. Ct. at 1547). Defendants also argue that Gammage’s failure address

                                  23   Graham’s exclusive framework for analyzing excessive force claims is fatal to his § 1983 claim.

                                  24   Id. (citing Graham v. Connor, 490 U.S. 386 (1989)). Relatedly, Defendants renew their

                                  25   contention that Mroz and Espinoza are entitled to qualified immunity because Gammage has not

                                  26   met his burden of demonstrating the constitutional rights at issue were “clearly established.” Id. at

                                  27   10.

                                  28          As to Monell liability, Defendants argue that Gammage has failed to establish a triable
                                                                                          14
                                            Case 3:18-cv-05604-JCS Document 53 Filed 04/17/20 Page 15 of 27




                                  1    issue as to whether CCSF has a custom or practice of stopping African American drivers at a

                                  2    disproportionally higher rate than Caucasian drivers. Id. at 11. Defendants argue that Gammage’s

                                  3    Monell arguments are based entirely on the Brodd Declaration,13 which provides no factual

                                  4    context or other information regarding the SFPD traffic stops reported in “The Stanford Open

                                  5    Policing Project,” such as when and where these stops occurred, the race of the officers involved,

                                  6    or whether these stops involved any unlawful conduct by SFPD officers. Id. Defendants further

                                  7    argue that summary judgment is warranted because “there is no evidence that [Gammage’s]

                                  8    alleged constitutional violation was the result of the statistics presented.” Id.

                                  9                                      EVIDENTIARY OBJECTIONS

                                  10           In their reply, Defendants raise several objections to the evidence offered by Gammage in

                                  11   his opposition to Defendants’ motion for summary judgment. See ECF No. 41 at 6–8. Because

                                  12   the challenged evidence is not pertinent to the Court’s decision, it is unnecessary to rule on these
Northern District of California
 United States District Court




                                  13   evidentiary objections. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986) (“Factual

                                  14   disputes that are irrelevant or unnecessary will not be counted.”); Norse v. City of Santa Cruz, 629

                                  15   F.3d 966, 973 (9th Cir. 2010) (“Before ordering summary judgment in a case, a district court must

                                  16   . . . rule on evidentiary objections that are material to its ruling.”) (emphasis added).

                                  17                                           LEGAL STANDARD

                                  18           Summary judgment on a claim or defense is appropriate “if the movant shows that there is

                                  19   no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

                                  20   law.” Fed. R. Civ. P. 56(a). In order to prevail, a party moving for summary judgment must show

                                  21   the absence of a genuine issue of material fact with respect to an essential element of the non–

                                  22   moving party’s claim, or to a defense on which the non–moving party will bear the burden of

                                  23   persuasion at trial. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).

                                  24           Once the movant has made this showing, the burden then shifts to the party opposing

                                  25
                                  26
                                       13
                                          Defendants also argue that the Brodd Declaration should be excluded because it contains
                                  27   opinions regarding CCSF’s Monell liability and cites to “The Stanford Open Policing Project,”
                                       neither of which were included in Brodd’s Rule 26(a)(2)(B) expert report. See ECF No. 41 at 8. It
                                  28   is unnecessary to consider this argument because the Court did not rely on the Brodd Declaration.
                                                                                         15
                                         Case 3:18-cv-05604-JCS Document 53 Filed 04/17/20 Page 16 of 27




                                  1    summary judgment to designate “‘specific facts showing there is a genuine issue for trial.’” Id.

                                  2    (citation omitted); see also Fed. R. Civ. P. 56(c)(1) (“A party asserting that a fact . . . is genuinely

                                  3    disputed must support the assertion by . . . citing to particular parts of materials in the record

                                  4    . . . .”). Only disputes over material facts—i.e., “facts that might affect the outcome of the suit

                                  5    under the governing law”—will properly preclude the entry of summary judgment. Anderson, 477

                                  6    U.S. at 248. “Factual disputes that are irrelevant or unnecessary will not be counted.” Id. “[T]he

                                  7    inquiry involved in a ruling on a motion for summary judgment . . . implicates the substantive

                                  8    evidentiary standard of proof that would apply at the trial on the merits.” Id. at 252. The non–

                                  9    moving party has the burden of identifying, with reasonable particularity, the evidence that

                                  10   precludes summary judgment. Keenan v. Allan, 91 F.3d 1275, 1279 (9th Cir. 1996). Thus, it is

                                  11   not the task of the court to scour the record in search of a genuine issue of triable fact. Id.; see

                                  12   Carmen v. S.F. Unified Sch. Dist., 237 F.3d 1026, 1031 (9th Cir. 2001); Fed. R. Civ. P. 56(c)(3).
Northern District of California
 United States District Court




                                  13          A party need not present evidence to support or oppose a motion for summary judgment in

                                  14   a form that would be admissible at trial, but the contents of the parties’ evidence must be amenable

                                  15   to presentation in an admissible form. See Fraser v. Goodale, 342 F.3d 1032, 1036–37 (9th Cir.

                                  16   2003). Neither conclusory, speculative testimony in affidavits, nor arguments in moving papers

                                  17   are sufficient to raise genuine issues of fact and defeat summary judgment. Thornhill Publ’g Co.,

                                  18   Inc. v. GTE Corp., 594 F.2d 730, 738 (9th Cir. 1979). On summary judgment, the court draws all

                                  19   reasonable factual inferences in favor of the non–movant, Harris, 550 U.S. at 378, but where a

                                  20   rational trier of fact could not find for the non–moving party based on the record as a whole, there

                                  21   is no “genuine issue for trial” and summary judgment is appropriate, Matsushita Elec. Indus. Co.

                                  22   v. Zenith Radio, 475 U.S. 574, 587 (1986).

                                  23          Additionally, when, as here, there is videotape evidence of the incident in question, the

                                  24   Court at summary judgment must view the facts “in the light depicted by the videotape.” Harris,

                                  25   550 U.S. at 381.

                                  26                                                 ANALYSIS

                                  27   IV.    Section 1983 Liability

                                  28          Gammage asserts his first (and only federal) cause of action for violation of his Fourth
                                                                                          16
                                         Case 3:18-cv-05604-JCS Document 53 Filed 04/17/20 Page 17 of 27




                                  1    Amendment rights under § 1983 against (1) Mroz and Espinoza for their alleged use of excessive

                                  2    force to arrest him and (2) CCSF pursuant to Monell for endorsing a policy or practice of using

                                  3    excessive force. Gammage has not challenged the lawfulness of his traffic stop or arrest under

                                  4    § 1983; he instead asserts a state law claim for false imprisonment.

                                  5            A.      Excessive Force Claim Against Mroz and Espinoza

                                  6            Mroz and Espinoza move for summary judgment on Gammage’s § 1983 excessive force

                                  7    claim on the grounds that their use of force was minimal and objectively reasonable as a matter of

                                  8    law. In the alternative, the officers argue that they are entitled to qualified immunity.

                                  9            Gammage argues that factual disputes regarding whether the officers had reasonable

                                  10   suspicion or probable cause to conduct the underlying traffic stop preclude both summary

                                  11   judgment on his excessive force claim and a finding of qualified immunity. Notably, Gammage’s

                                  12   opposition does not mention, let alone address, the controlling framework for analyzing excessive
Northern District of California
 United States District Court




                                  13   force claims set forth in Graham v. Connor, 490 U.S. 386 (1989). See Mendez, 137 S. Ct. at 1546

                                  14   (emphasizing that Graham sets forth the “settled and exclusive framework” for analyzing

                                  15   excessive force claims and reiterating that “[i]f there is no excessive force claim under Graham,

                                  16   there is no excessive force claim at all”). Instead, Gammage argues that his arrest was based on an

                                  17   illegal traffic stop and therefore the officers’ use of force to effectuate his arrest is “fruit of the

                                  18   poisonous tree and must be viewed as illegal.” ECF No. 37 at 12. That argument runs afoul of

                                  19   Fourth Amendment jurisprudence on several fronts. To start, the Fourth Amendment’s

                                  20   exclusionary rule (and its fruit of the poisonous tree doctrine) does not apply in the context of civil

                                  21   suits under § 1983. See Lingo v. City of Salem, 832 F.3d 953, 959–60 (9th Cir. 2016); see also

                                  22   Fowler v. California Highway Patrol, No. 13–CV–01026–TEH, 2014 WL 1665046, at *10 (N.D.

                                  23   Cal. Apr. 25, 2014) (holding that even if the underlying traffic stop was illegal for lack of

                                  24   reasonable suspicion, the exclusionary rule would not render illegal the defendant–officer’s arrest

                                  25   of plaintiff for failing to comply with the officer’s orders during the stop, because the exclusionary

                                  26   rule does not apply to § 1983 suits).

                                  27           More importantly, the Supreme Court has expressly instructed courts to not conflate the

                                  28   analysis for excessive force claims with distinct Fourth Amendment claims, see Mendez, 137 S.
                                                                                           17
                                         Case 3:18-cv-05604-JCS Document 53 Filed 04/17/20 Page 18 of 27




                                  1    Ct. at 1457, which is exactly what Gammage seeks to do by arguing that the officers’ use of force

                                  2    (seizure #2) was unreasonable because the initial traffic stop (seizure #1) was unlawful. That is

                                  3    wrong. Instead, Mendez instructs that “the objective reasonableness analysis must be conducted

                                  4    separately for each search or seizure that is alleged to be unconstitutional” and thus, “[t]o the

                                  5    extent that a plaintiff has other Fourth Amendment claims, they should be analyzed separately”

                                  6    from the excessive force claim. Id.; see also Beier v. City of Lewiston, 354 F.3d 1058, 1064 (9th

                                  7    Cir. 2004) (“Because the excessive force and false arrest factual inquiries are distinct, establishing

                                  8    a lack of probable cause to make an arrest does not establish an excessive force claim, and vice–

                                  9    versa.”). Thus, the lawfulness of the underlying traffic stop here does not predetermine the

                                  10   question of whether the degree of force used to arrest Gammage was excessive. See Sharp v. Cty.

                                  11   of Orange, 871 F.3d 901, 916–17 (9th Cir. 2017).

                                  12                  1.      Reasonableness of the Use of Force
Northern District of California
 United States District Court




                                  13          A claim of excessive force in the context of an arrest or investigatory stop implicates the

                                  14   Fourth Amendment right to be free from “unreasonable seizures.” Graham, 490 U.S. at 394; see

                                  15   Mendez, 137 S. Ct. at 1547 (“An excessive force claim is a claim that a law enforcement officer

                                  16   carried out an unreasonable seizure through a use of force that was not justified under the relevant

                                  17   circumstances.”). To determine whether the use of force is objectively reasonable, courts

                                  18   consider: (1) “the severity of the intrusion on the individual’s Fourth Amendment rights by

                                  19   evaluating ‘the type and amount of force inflicted,’” (2) “the government’s interest in the use of

                                  20   force,” and (3) the “balance the gravity of the intrusion on the individual” and “the government’s

                                  21   need for that intrusion.” Glenn v. Washington Cty., 673 F.3d 864, 871 (9th Cir. 2011) (citations

                                  22   omitted).

                                  23          The reasonableness of the use of force is evaluated under an “objective” inquiry that pays

                                  24   “careful attention to the facts and circumstances of each particular case.” Graham, 490 U.S. at

                                  25   396. The “‘reasonableness’ of a particular use of force must be judged from the perspective of a

                                  26   reasonable officer on the scene,” without regard for the officer’s subjective intent or motivation

                                  27   and without “the 20/20 vision of hindsight.” Id. Thus, excessive force claims “are evaluated for

                                  28   objective reasonableness based upon the information the officers had when the conduct occurred.”
                                                                                         18
                                         Case 3:18-cv-05604-JCS Document 53 Filed 04/17/20 Page 19 of 27




                                  1    Mendez, 137 S. Ct. at 1546–47 (citation omitted). “That inquiry is dispositive: When an officer

                                  2    carries out a seizure that is reasonable, taking into account all relevant circumstances, there is no

                                  3    valid excessive force claim.” Id. at 1547.

                                  4            “Force is excessive when it is greater than reasonable under the circumstances,” Santos v.

                                  5    Gates, 287 F.3d 846, 854 (9th Cir. 2002), and “the reasonableness of force used is ordinarily a

                                  6    question of fact for the jury.” Liston v. Cty. of Riverside, 120 F.3d 965, 976 n.10 (9th Cir. 1997).

                                  7    “Because [the excessive force] inquiry is inherently fact specific, the determination whether the

                                  8    force used to effect an arrest was reasonable under the Fourth Amendment should only be taken

                                  9    from the jury in rare cases.” Green v. City & Cty. of San Francisco, 751 F.3d 1039, 1049 (9th Cir.

                                  10   2014) (internal quotation marks and citation omitted); see also Chew v. Gates, 27 F.3d 1432, 1443

                                  11   (9th Cir. 1994) (“[W]hether a particular use of force was reasonable is rarely determinable as a

                                  12   matter of law.”). Nevertheless, defendant officers “can still win on summary judgment if the
Northern District of California
 United States District Court




                                  13   district court concludes, after resolving all factual disputes in favor of the plaintiff, that the

                                  14   officer’s use of force was objectively reasonable under the circumstances.” Liston, 120 F.3d at

                                  15   976 n.10 (citation omitted).

                                  16                           a.      Type and Amount of Force Used

                                  17           First, courts assess the severity of the intrusion by evaluating “the type and amount of

                                  18   force inflicted.” Glenn, 673 F.3d at 871. Here, the SFPD officers’ body cameras began recording

                                  19   minutes before Gammage was pulled from his vehicle, so the entirety of the incident relevant to

                                  20   Gammage’s excessive force claim is captured on video. The type of force employed here included

                                  21   1) Mroz and Espinoza using their hands to pull Gammage out of his car and onto the pavement,

                                  22   where they held him down in a prone position while attempting to secure his handcuffs with

                                  23   assistance from Anton–Buzzard and another officer and 2) one of the officers placing his knee on

                                  24   the back of Gammage’s neck to restrain him, causing Gammage’s face to be pinned against the

                                  25   pavement while he was being handcuffed. The force ended the moment the officers secured

                                  26   Gammage’s handcuffs, at which point they got off him, lifted him to his feet, and walked him to

                                  27
                                  28
                                                                                           19
                                            Case 3:18-cv-05604-JCS Document 53 Filed 04/17/20 Page 20 of 27




                                  1    the back of the patrol car. ECF No. 26–3 (Gammage Depo.) at 138:7–13.14 The entire incident

                                  2    lasted approximately fifty–five seconds from the time Gammage was pulled out of his car onto the

                                  3    ground to the time he was handcuffed and helped to his feet. Mroz BWC 7:16:10–17:05. The

                                  4    officers did not threaten or use deadly force, they did not deliver any physical blows or cuts, and

                                  5    no weapons were threatened or deployed. See ECF No. 36 (Ex. A, Gammage Depo.) at 124:2–10

                                  6    (“Q. [Did officers threaten you with any weapons?] A. They didn’t threaten me, no. They didn’t

                                  7    threaten me with them, no. Q. Did you ever see the officers with any of those weapons while you

                                  8    were speaking to them in your car? A. No.”).

                                  9            In evaluating the amount of force used, courts may consider the severity of injuries.

                                  10   Felarca v. Birgeneau, 891 F.3d 809, 817 (9th Cir. 2018). Likewise, courts “may infer from the

                                  11   minor nature of a plaintiff’s injuries that the force applied was minimal.” Id. (“While injuries are

                                  12   not a precondition to section 1983 liability, their absence can suggest a lesser degree of force when
Northern District of California
 United States District Court




                                  13   that force is of the type likely to cause injuries.”). Here, Defendants assert that Gammage did not

                                  14   suffer serious injuries from the officers’ use of force. ECF No. 25 at 18. Gammage does not

                                  15   dispute or deny this assertion and he has not presented evidence—medical or otherwise—that he

                                  16   suffered greater than de minimis injury from Mroz’s or Espinoza’s (or any other SFPD officer’s)

                                  17   use of force. It is also undisputed that Gammage did not request or receive medical attention at

                                  18   the scene for any injuries, he did not ask to go to the hospital, and he did not seek medical

                                  19   treatment following the incident. See ECF No. 26–3 (Gammage Depo.) at 149:1–3, 163:8–10.

                                  20           In his March 30, 2018 Government Claim Form, submitted six months after his arrest,

                                  21   Gammage described his injuries as “[s]kin lacerations to the face, knees and back caused in the

                                  22   course of the arrest.” ECF No. 26–12 (Government Claim Form) at 2. During his deposition

                                  23   nearly one year later, Gammage testified that his face was hurt by the officer who held his knee on

                                  24
                                  25   14
                                         Gammage acknowledged at his deposition that the officers did not continue to exert force once
                                  26   he was in handcuffs:
                                              Q. After your hands were in handcuffs, did the officers get off of you?
                                  27          A. Yeah.
                                              Q. Did any of them continue to hold you down when your hands were in handcuffs?
                                  28          A. They picked me up. They picked me up, walked me over to the other -- to their car ….
                                       ECF No. 26–3 (Gammage Depo.) at 138:7–13
                                                                                     20
                                            Case 3:18-cv-05604-JCS Document 53 Filed 04/17/20 Page 21 of 27




                                  1    Gammage’s neck during the arrest and that his “physical injuries” caused him pain for “a few

                                  2    months” and prevented him from going on jogs. See ECF No. 26–3 (Gammage Depo.) at 134:14–

                                  3    24, 163:3–18.15 Gammage has not, however, proffered any evidence of injury to support his

                                  4    vague testimony that he experienced pain for “a few months” or that he could no longer jog as a

                                  5    result of his unspecified physical injuries. See Arpin v. Santa Clara Valley Transp. Agency, 261

                                  6    F.3d 912, 922 (9th Cir. 2001) (finding plaintiff’s “claim of injury is equally unsupported as she

                                  7    does not provide any medical records to support her claim that she suffered injury as a result of

                                  8    [the officers’ use of force]”). Moreover, there is no indication from the BWC videos, which the

                                  9    Court has reviewed numerous times, that Gammage suffered any significant injury during his

                                  10   arrest. Given the contemporaneous video footage and lack of evidence of injury in the record, the

                                  11   Court can, at most, infer minor injuries. The Court concludes that the type and amount of force

                                  12   used was minimal.
Northern District of California
 United States District Court




                                  13                          b.      Government’s Interest in the Use of Force

                                  14           Next, the government’s interest in the force used is measured by assessing three primary

                                  15   factors: (1) “the severity of the crime at issue,” (2) “whether the suspect poses an immediate

                                  16   threat to the safety of the officers or others,” and (3) “whether [the suspect] is actively resisting

                                  17   arrest or attempting to evade arrest by flight.” Graham, 490 U.S. at 396. The Graham factors are

                                  18   not exclusive, rather, courts must “examine the totality of the circumstances and . . . whatever

                                  19   specific factors may be appropriate in a particular case.” Glenn, 673 F.3d at 872 (citation

                                  20   omitted). Additional relevant factors may include “whether officers gave a warning before

                                  21   employing the force” and “whether there were less intrusive means of force” available. Id. at 876.

                                  22   In the Ninth Circuit, the “most important” Graham factor is “whether the suspect poses an

                                  23   immediate threat to the safety of the officers or others.” Smith v. City of Hemet, 394 F.3d 689, 702

                                  24   (9th Cir. 2005) (en banc) (citing Chew, 27 F.3d at 1441).

                                  25           Here, Gammage was initially stopped for minor traffic violations—crimes of low severity.

                                  26
                                  27   15
                                          Gammage does not identify what “physical injuries” purportedly caused him months of pain
                                       and affected his ability to jog and he does not specify which officer(s) allegedly caused those
                                  28   injuries.
                                                                                          21
                                         Case 3:18-cv-05604-JCS Document 53 Filed 04/17/20 Page 22 of 27




                                  1    See Bryan v. MacPherson, 630 F.3d 805, 828 (9th Cir. 2010) (“Traffic violations generally will

                                  2    not support the use of a significant level of force.”) (emphasis added); but see Graham, 490 U.S.

                                  3    at 396 (“Not every push or shove, even if it may later seem unnecessary in the peace of a judge’s

                                  4    chambers, violates the Fourth Amendment.”) (internal quotation marks and citation omitted).

                                  5    However, the BWC videos show that Gammage was verbally combative from the outset of the

                                  6    traffic stop and he became increasingly argumentative and uncooperative as the stop progressed.

                                  7    See Thompson v. Rahr, 885 F.3d 582, 589 (9th Cir. 2018) (recognizing the “need for unquestioned

                                  8    obedience to lawful commands during a car stop”) (citation omitted). Defendants argue that

                                  9    Gammage’s erratic behavior during the traffic stop—including his blatant refusal to obey simple

                                  10   commands—created a reasonable belief that he posed an immediate threat to the safety of the

                                  11   officers and public. See Tatum v. City & Cty. of San Francisco, 441 F.3d 1090, 1096–97 (9th Cir.

                                  12   2006) (“While the criminal conduct underlying [plaintiff’s] arrest was not severe, he posed a threat
Northern District of California
 United States District Court




                                  13   to . . . the police, and possibly to anyone who passed by him.”).

                                  14          Throughout the traffic stop, Gammage refused to comply with essentially every single one

                                  15   of the officers’ commands. In the moments leading up to his arrest, he refused to turn off his car

                                  16   or put it in park despite dozens of requests to do so and he instead argued with the officers about

                                  17   why he was pulled over. He then locked the car doors and began rolling up the windows and

                                  18   continued to do so even after Mroz placed his hand on the driver’s window to hold it open. Then,

                                  19   Gammage began reaching towards the floorboards of his vehicle. The situation escalated further

                                  20   when the officers realized that Gammage’s car was in drive, which posed a particular danger to

                                  21   Mroz, whose arm was partially inside the window. Gammage ignored explicit orders to exit the

                                  22   vehicle, including Mroz’s final warning, “I’m going to pull you out of the car if you don’t shut the

                                  23   car off,” and he resisted Mroz’s efforts to unlock and open the driver’s side door. Mroz BWC

                                  24   7:15:50–56. Then, he Gammage resisted the officers’ attempts to remove him from his car, while

                                  25   it was still in drive. Under these circumstances, a reasonable officer in Mroz’s and Espinoza’s

                                  26   shoes would have concluded that there was an immediate threat to his safety and that of his fellow

                                  27   officers and passersby. Likewise, a reasonable officer on the scene would have believed that the

                                  28   threat posed by Gammage was not contained until Gammage was out of the car and handcuffed.
                                                                                        22
                                         Case 3:18-cv-05604-JCS Document 53 Filed 04/17/20 Page 23 of 27




                                  1           Defendants further argue that Mroz’s and Espinoza’s use of force to effectuate Gammage’s

                                  2    arrest was no more than reasonably necessary given the circumstances. Viewing the facts “in the

                                  3    light depicted by the videotape,” Harris, 550 U.S. at 381, the Court agrees. Mroz and Espinoza

                                  4    gave Gammage multiple opportunities to comply with their instructions before resorting to force,

                                  5    including Mroz’s final warning to exit the vehicle voluntarily or be pulled out, and Gammage not

                                  6    only refused to cooperate, he actively resisted the officers. Notably, Gammage does not identify

                                  7    any less intrusive alternatives that the officers could have employed in response to the rapidly

                                  8    escalating situation. See Glenn, 673 F.3d at 876 (“Officers ‘need not avail themselves of the least

                                  9    intrusive means of responding to an exigent situation; they need only act within that range of

                                  10   conduct we identify as reasonable.’”) (citation omitted).

                                  11                          c.      Balancing the Interests

                                  12          Finally, the Court balances the severity of the intrusion with the government’s interest.
Northern District of California
 United States District Court




                                  13   Here, the force used was minimal, and the officers had a significant interest in protecting

                                  14   themselves and the public against foreseeable danger posed by Gammage’s erratic and recalcitrant

                                  15   behavior. Mroz and Espinoza resorted to force only after express, audible warnings were ignored

                                  16   by an uncooperative individual who they reasonably believed posed a threat to officer safety and

                                  17   who was resisting officers and potentially seeking to flee in his vehicle. In sum, there is no triable

                                  18   issue: the force used was objectively reasonable under the circumstances.

                                  19                  2.      Mroz and Espinoza Are Entitled to Qualified Immunity

                                  20          Even if the Court were to conclude a reasonable jury could find that the use of force here

                                  21   excessive, Mroz and Espinoza would nonetheless be entitled to qualified immunity. Individual

                                  22   officers are protected “from liability for civil damages insofar as their conduct does not violate

                                  23   clearly established statutory or constitutional rights of which a reasonable person would have

                                  24   known.” Stanton v. Sims, 571 U.S. 3, 5–6 (2013) (per curiam) (citation omitted). The qualified

                                  25   immunity doctrine “gives government officials breathing room to make reasonable but mistaken

                                  26   judgments about open legal questions.” Ashcroft v. al–Kidd, 563 U.S. 731, 743 (2011). In

                                  27   determining whether an officer is entitled to qualified immunity, courts consider “(1) whether

                                  28   there has been a violation of a constitutional right; and (2) whether that right was clearly
                                                                                         23
                                         Case 3:18-cv-05604-JCS Document 53 Filed 04/17/20 Page 24 of 27




                                  1    established at the time of the officer’s alleged misconduct.” Lal v. California, 746 F.3d 1112,

                                  2    1116 (9th Cir. 2014) (citing Pearson v. Callahan, 555 U.S. 223 (2009)).

                                  3            “A clearly established right is one that is ‘sufficiently clear that every reasonable official

                                  4    would have understood that what he is doing violates that right.’” Mullenix v. Luna, 136 S. Ct.

                                  5    305, 308 (2015) (quoting Reichle v. Howards, 566 U.S. 658, 664 (2012)). The Supreme Court has

                                  6    repeatedly admonished courts “not to define clearly established law at a high level of generality.”

                                  7    Id. (quoting al–Kidd, 563 U.S. at 742). Rather, in deciding whether a constitutional right was

                                  8    clearly established at the time of the alleged violation, the dispositive question is “whether the

                                  9    violative nature of particular conduct is clearly established” in light of the specific context of the

                                  10   case. Id. (emphasis in original). The plaintiff “bears the burden of showing that the rights

                                  11   allegedly violated were ‘clearly established.’” Shafer v. County of Santa Barbara, 868 F.3d 1110,

                                  12   1118 (9th Cir. 2017). Although the Supreme Court “does not require a case directly on point for a
Northern District of California
 United States District Court




                                  13   right to be clearly established, existing precedent must have placed the statutory or constitutional

                                  14   question beyond debate.” Kisela v. Hughes, 138 S. Ct. 1148, 1152 (2018) (citation omitted). “In

                                  15   other words, [qualified] immunity protects ‘all but the plainly incompetent or those who

                                  16   knowingly violate the law.’” Id. (citation omitted).

                                  17           “[S]pecificity is especially important in the Fourth Amendment context, where the Court

                                  18   has recognized that it is sometimes difficult for an officer to determine how the relevant legal

                                  19   doctrine, here excessive force, will apply to the factual situation the officer confronts.” Mullenix,

                                  20   136 S. Ct. at 308 (internal quotation marks and citation omitted). “Use of excessive force is an

                                  21   area of the law ‘in which the result depends very much on the facts of each case,’ and thus police

                                  22   officers are entitled to qualified immunity unless existing precedent ‘squarely governs’ the specific

                                  23   facts at issue.” Kisela, 138 S. Ct. at 1153 (citing Mullenix, 136 S. Ct. at 309). In making this

                                  24   determination, courts consider the state of the law at the time of the alleged violation and the

                                  25   “information possessed by the officer to determine whether a reasonable official in a particular

                                  26   factual situation should have been on notice that his or her conduct was illegal.” Inouye v. Kemna,

                                  27   504 F.3d 705, 712 (9th Cir. 2007) (internal quotation marks and citation omitted). “The subjective

                                  28   beliefs of the actual officer are, of course, irrelevant.” Id.
                                                                                          24
                                         Case 3:18-cv-05604-JCS Document 53 Filed 04/17/20 Page 25 of 27




                                  1           The question here then is whether, at the time of the incident in October 2017, the law was

                                  2    clearly established that officers could not use minor force under the circumstances after drawing

                                  3    all reasonable inferences in Gammage’s favor. The Court concludes that it was not. Gammage

                                  4    has failed to meet his burden of “identify[ing] a case where an officer acting under similar

                                  5    circumstances as [Mroz and Espinoza] was held to have violated the Fourth Amendment.” White

                                  6    v. Pauly, 137 S. Ct. at 552; see also Sharp, 871 F.3d at 911 (“Plaintiffs must point to prior case

                                  7    law that articulates a constitutional rule specific enough to alert these deputies in this case that

                                  8    their particular conduct was unlawful.”) (emphasis in original). Nor has the Court located any

                                  9    authority that would have alerted Mroz and Espinoza that the degree of force they used to arrest

                                  10   Gammage, in the specific situation they confronted, was excessive under the Fourth Amendment.

                                  11   To the contrary, the Ninth Circuit has found far more aggressive police conduct than Mroz’s and

                                  12   Espinoza’s to be objectively reasonable, even where the conduct resulted in serious physical
Northern District of California
 United States District Court




                                  13   injury. See, e.g., Tatum, 441 F.3d at 1097 (finding the officer’s use of a control hold to force a

                                  14   suspect to the ground on his stomach was objectively reasonable under Graham where the suspect

                                  15   was behaving erratically and resisting arrest); Jackson v. City of Bremerton, 268 F.3d 646, 652–53

                                  16   (9th Cir. 2001) (applying Graham and concluding that spraying plaintiff’s hair with a chemical

                                  17   irritant prior to her arrest, pushing her to the ground to handcuff her, roughly pulling her to her feet

                                  18   during her arrest, and forcing her to sit in the patrol car with the windows up in the July heat was

                                  19   not excessive force). Accordingly, the Court finds that Mroz’s and Espinoza’s use of force under

                                  20   the circumstances did not violate clearly established law and they are therefore entitled to qualified

                                  21   immunity on Gammage’s § 1983 claim. Summary judgment will be granted in Mroz’s and

                                  22   Espinoza’s favor on Gammage’s § 1983 claim.

                                  23          B.      Monell Claim Against CCSF

                                  24          A local government entity may be held liable under § 1983 if “a policy, practice, or custom

                                  25   of the entity can be shown to be a moving force behind a violation of [plaintiff’s] constitutional

                                  26   rights.” Dougherty v. City of Covina, 654 F.3d 892, 900 (9th Cir. 2011) (citing Monell, 436 U.S.

                                  27   at 694). “Neither a municipality nor a supervisor, however, can be held liable under § 1983 where

                                  28   no injury or constitutional violation has occurred.” Jackson, 268 F.3d at 653. Where the record
                                                                                          25
                                            Case 3:18-cv-05604-JCS Document 53 Filed 04/17/20 Page 26 of 27




                                  1    reveals that the defendant officers did not violate the plaintiff’s constitutional rights, “it follows as

                                  2    a matter of course that [the plaintiff’s] action against the City [defendant] fails.” Orin v. Barclay,

                                  3    272 F.3d 1207, 1217 (9th Cir. 2001) (“A § 1983 action against a city fails as a matter of law unless

                                  4    a city employee’s conduct violates one of the plaintiff’s federal rights.”); see also Tatum, 441 F.3d

                                  5    at 1100 (“Absent a constitutional deprivation, neither [the officer defendants], nor the City and

                                  6    County of San Francisco may be held liable under § 1983.”). Here, Gammage has not

                                  7    demonstrated a triable issue regarding the existence of an underlying constitutional violation.

                                  8    Having concluded that Mroz’s and Espinoza’s use of force was objectively reasonable, CCSF may

                                  9    not be held liable under § 1983. Therefore, CCSF is entitled to judgment as a matter of law on

                                  10   Gammage’s Monell claim.

                                  11   V.      State Law Claims

                                  12           Having granted summary judgment on Gammage’s sole federal claim, the Court, in its
Northern District of California
 United States District Court




                                  13   discretion, declines to assert supplemental jurisdiction over the remaining state law claims. A

                                  14   district court may decline to exercise supplemental jurisdiction if it has dismissed all claims over

                                  15   which it has original jurisdiction. Sanford v. MemberWorks, Inc., 625 F.3d 550, 561 (9th Cir.

                                  16   2010) (citing 28 U.S.C. § 1367(c)(3)). “[I]n the usual case in which all federal–law claims are

                                  17   eliminated before trial, the balance of factors to be considered under the pendent jurisdiction

                                  18   doctrine—judicial economy, convenience, fairness, and comity—will point toward declining to

                                  19   exercise jurisdiction over the remaining state–law claims.” Id. (citing Carnegie–Mellon Univ. v.

                                  20   Cohill, 484 U.S. 343, 350 n.7 (1988)). Moreover, “state courts routinely handle assault, battery,

                                  21   and negligence claims against police officers, and the similarity between the analyses for these

                                  22   state law claims and federal claims does not mean that federal courts can or should exercise

                                  23   jurisdiction over these matters.” Martinez v. City & Cty. of San Francisco, No. C–13–04197

                                  24   DMR, 2014 WL 7387809, at *3 (N.D. Cal. Dec. 29, 2014) (also noting that many courts in this

                                  25   district have dismissed or remanded state tort claims against officers when the federal claims have

                                  26   been resolved). Accordingly, Gammage’s remaining state claims are DISMISSED without

                                  27   prejudice to refiling in state court.

                                  28
                                                                                          26
                                         Case 3:18-cv-05604-JCS Document 53 Filed 04/17/20 Page 27 of 27




                                  1                                             CONCLUSION

                                  2            For the reasons discussed above, the Court GRANTS Defendants’ motion for summary

                                  3    judgment as to Gammage’s § 1983 claim. The Court declines to exercise supplemental

                                  4    jurisdiction over the remaining state claims and DISMISSES those claims without prejudice to

                                  5    refiling in state court.

                                  6            The Court also DENIES Defendants’ administrative motion to file under seal. Within

                                  7    seven days of the date of this order, Defendants shall file public versions of ECF No. 26–5 (Mroz

                                  8    BWC video), ECF No. 26–6 (Espinoza BWC video), ECF No. 26–7 (Anton–Buzzard BWC

                                  9    video), ECF No. 26–8 (Marshall BWC video), and ECF No. 26–9 (still images from the Marshall

                                  10   BWC video).

                                  11           The Clerk is instructed to enter judgment accordingly and close the case.

                                  12           IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: April 17, 2020

                                  14                                                   ______________________________________
                                                                                       JOSEPH C. SPERO
                                  15                                                   Chief Magistrate Judge
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                       27
